DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 11/24/2020. Claims 1-14, 16-22, 24-35, and 39-43 are currently pending. Claims 6, 14, 20-22, 24, 35, and 39 are currently pending. Claims 1-5, 9-13, 18, 19, 25, 26, 29, 30, 33, and 34 have been previously withdrawn as a result of a restriction requirement. Claims 15, 23, and 36-38 have been previously cancelled. Claims 40-43 are newly added.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5, 9-13, 18, 19, 25, 26, 29, 30, 33, and 34 directed to an invention non-elected without traverse.  Accordingly, claims 1-5, 9-13, 18, 19, 25, 26, 29, 30, 33, and 34 been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with David Stallard on 3/9/2021.
The application has been amended as follows:
Claim 6, line 16, “wherein elongated member” has been changed to --wherein said elongated member--;
Claim 14, lines 13-16, “driving respective article grippers, independently with respect to each other, on and along an elongated member of an end-of-arm tool to which they are directly mounted” has been changed to --driving respective article grippers mounted on respective carriages, independently with respect to each other, on and along an elongated member of an end-of-arm tool to which the carriages are directly mounted--;
Claim 35, line 18, “said grippers and respective carriages mounted directly” has been changed to --said carriages mounted directly--.

Allowable Subject Matter
Claims 6-8, 14, 16, 17, 20-22, 24, 27, 28, 31, 32, 35, and 39-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the reasons set forth in the remarks dated 11/24/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/29/2021